                  Case 5:18-cv-07677-NC Document 139 Filed 06/07/20 Page 1 of 2




     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   528 Grand Avenue
     Oakland, CA 94610
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
     Email: yhuang.law@gmail.com
 5
     DENNIS CUNNINGHAM, SBN 112910
 6   115A Bartlett St.
 7   San Francisco, CA 94110
     Telephone: 415-285-8091
 8   Facsimile: 415-285-8092
     Email: denniscunninghamlaw@gmail.com
 9
10   Attorneys for Plaintiffs

11
                                 IN THE UNITED STATES DISTRICT COURT
12                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN FRANCISCO/OAKLAND DIVISION
14
     ALAMEDA COUNTY MALE PRISONERS                                                            No. 3:19-cv-07423 JSC
15
     And Former Prisoners, DANIEL GONZALEZ,
16   et al. on behalf of themselves and others similarly
     situated, as a Class, and Subclass                                                       PLAINTIFFS’ RESPONSE TO
17          PLAINTIFFS,                                                                       COURT’S SUA SPONTE
                                                                                              REFERRAL FOR PURPOSES OF
18
     vs.                                                                                      DETERMINING RELATIONSHIP
19                                                                                            (DKT. 24)
     ALAMEDA COUNTY SHERIFF’S
20   OFFICE, et al
21
22         DEFENDANTS.

23            PLAINTIFFS, the Male Prisoners incarcerated in Santa Rita Jail, hereby respond to the

24   Court’s sua sponte referral for purposes of determining relationship (Dkt. 24).

25            1. Plaintiffs’ first amended complaint was filed on May 7, 2020 (Dkt. 10). Along with the

26   First Amended Complaint, Plaintiffs filed an ex parte application for temporary restraining order

27   accompanied by 19 declarations (Dkt. 12-Main, Dkt 12.1-12.20). Plaintiffs also filed an

28   application to relate this case to the Mohrbacher v. Alameda County Sheriff’s Office, No. 3:18-

                                                                                        1


           PLAINTIFFS’ RESPONSE TO THE COURT’S SUA SPONTE REFERRAL FOR PURPOSES OF DETERMINING RELATIONSHIP
                         Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No3:19-CV-07423 JSC
                Case 5:18-cv-07677-NC Document 139 Filed 06/07/20 Page 2 of 2




 1   cv-00050-JD. On May 15, 2020, Judge Donato declined to relate the two cases. (Dkt. 164,
 2   Mohrbacher, 18-00050, Dkt. 14, Gonzalez).
 3         2. In the interim, all defendants were personally served. All parties have filed a consent to
 4   the magistrate judge. (Dkt. 16, 17, 19, 22).
 5         3. The week following service of process on defendant Well-Path, Peter Bertling, counsel
 6   for Well-Path, phoned counsel for plaintiffs, Yolanda Huang. One of the matters discussed was
 7   the issue of whether the present case should be related to Babu, et al. v. Ahern et al. No. 18-7677.
 8   Yolanda Huang stated that she had listened into a number of the court proceedings in April and
 9   May and that there had been affirmative statements by the Court and defense counsels that Babu’s
10   scope was mental health. Therefore, plaintiffs did not consider sufficient nexus for the two cases
11   to be related. Plaintiffs’ counsel did state that if defendants felt there was sufficient nexus, that
12   plaintiffs would not oppose a defense motion to relate. Neither the plaintiffs nor the defendants of
13   Babu, et al. v. Ahern et al. have moved to relate the cases.
14   DATED: June 7, 2020                                     LAW OFFICE OF YOLANDA HUANG
15
16                                                           __/s/ Yolanda Huang________________
                                                             Yolanda Huang
17
18                                                           DENNIS CUNNINGHAM
19
                                                             _/s/ Dennis Cunningham_____________
20
                                                             Counsel for Plaintiffs
21
22
23
24
25
26
27
28

                                                                                         2


       PLAINTIFFS’ RESPONSE TO THE COURT’S SUA SPONTE REFERRAL FOR PURPOSES OF DETERMINING RELATIONSHIP
                      Gonzalez v. Alameda County Sheriff’s Office United States District Court, Northern District of California, Case No3:19-CV-07423 JSC
